Citation Nr: 1236353	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  06-28 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for myofascial pain syndrome secondary to trauma and chronic cervical strain.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from July 1988 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2009, the Board granted restoration of a 20 percent evaluation for the Veteran's service-connected myofascial pain syndrome secondary to trauma and chronic cervical strain.  The issues of entitlement to service connection for a seizure disorder, to include as secondary to the Veteran's service-connected myofascial pain syndrome, entitlement to a disability rating higher than 20 percent for myofascial pain syndrome, and entitlement to a TDIU were remanded for further evidentiary development.  

Service connection for a seizure disorder with an evaluation of 10 percent effective January 8, 2010, was established while this case was in remand status.  See September 2011 rating decision.  Thus, because that issue has been fully resolved in the Veteran's favor, it is no longer subject to appellate review.  

The Board has reviewed the Veteran's physical claims folder and the Veteran's electronic file on the "Virtual VA" system to ensure a complete review of the evidence in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the delay, this case must again be remanded for further evidentiary development for reasons explained below.  

The Board initially notes that the Veteran's claims file was lost during the course of remand and a rebuilt claims file was created.  Thus, while VA treatment records dated from 1997 to 2011 are included in the claims file, the Veteran's service treatment records are no longer of record.  

In the July 2012 Post-Remand Brief, the Veteran's representative asserts that the physical findings shown on the December 2009 VA medical examination report are too remote to accurately assign a percentage to his neck/myofascial pain syndrome and do not reflect the current level of severity for the Veteran's disability.  It is also notable that the most recent treatment record pertaining to the Veteran's treatment for a seizure disorder dated in April 2011 suggests a possible increase in severity.  See April 6, 2011 primary care note (wherein the medical provider orders neurology consult due to the Veteran's complaints of frequent seizure episodes occurring two to three times per week).  

The representative also argues that a determination must be made as to whether the Veteran's low back myofascial pain syndrome, which was diagnosed by the December 2009 VA medical examiner, is a result of the original neck injury or related to the original vehicle accident in service and whether the combination of the neck condition, the recently service-connected seizure disorder, and potentially the low back, render the Veteran unemployable.  

In light of the representative's contentions and the fact that there is a heightened duty to assist in this case (i.e., rebuilt claims folder), we find that a remand for further medical examination and medical opinion is warranted.  Updated treatment records should also be obtained and considered in connection with the examination.    

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with proper notice explaining how to substantiate his claim for entitlement to an increased rating for myofascial pain syndrome and a TDIU, to include which information and evidence that he is to provide, and which information and evidence that VA will attempt to obtain on his behalf.  

Explain to the Veteran that his claims file was lost while seeking additional development pursuant to the Board's remand and ask him to provide any evidence in his possession that pertains to the claims, to include any military service records.  Complete any indicated development.
  
2.  Request a search for any service treatment records for the Veteran and associate any records obtained with the claims file.  If no records are available, please make specific note of that fact in the claims file and follow the procedures outlined in 38 C.F.R. §3.159(e) regarding notification of the inability to obtain records. 

3.  Obtain the Veteran's treatment records from the Central Arkansas Healthcare System, including any records at the El Dorado Community Based Outpatient Clinic, dated from April 2011 to the present, and associate them with the record.  Any records pertaining to treatment for the neck/back and a seizure disorder should be included.  

If no records are available, please make specific note of that fact in the claims file and follow the procedures outlined in 38 C.F.R. §3.159(e) regarding notification of the inability to obtain records. 

4.  After the above actions have been accomplished to the extent possible, schedule the Veteran for appropriate medical examination to determine the current level of severity of his myofascial pain syndrome and seizure disorder.  

All relevant documents and records (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to and reviewed by the examiner in rendering the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner/reviewer must confirm that the record was reviewed in the examination report.  

Based on review of the appropriate records and evaluation of the Veteran, the examiner should identify any and all symptomatology the Veteran currently manifests that is attributable to his (1) service-connected myofascial pain syndrome and (2) seizure disorder.

If appropriate, the examiner should distinguish between symptomatology resulting from the Veteran's service-connected disabilities and any nonservice-connected disorders.  If it is medically infeasible to do so, so state in the examination report and explain why that is so.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's myofascial pain syndrome involving the low back is the result of the original neck injury or related to the original vehicle accident in service, or is otherwise considered part of the myofascial pain syndrome involving the cervical spine/neck.  

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran is unable to secure or maintain gainful employment solely due to his service-connected disabilities.  (The Veteran is service-connected for myofascial pain syndrome and a seizure disorder).  

In determining whether unemployability exists, consideration should be given to the Veteran's level of education, any special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  

The examiner should thoroughly explain the basis of his or her conclusions.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so.  

5.  After any additional notification and/or development deemed necessary is undertaken, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case with an appropriate period of time for response by the Veteran and his representative and thereafter return the case to the Board for further appellate consideration, if in order.

This case is being REMANDED for further evidentiary development.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


